DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed on 01/20/2021 have been fully considered.  Applicant asserts: 
Applicant submits that Yampolskiy fails to contemplate voice quality and therefore cannot disclose, teach, or suggest identifying, for a network element, a composite quality index for voice quality having a plurality of components and a weight associated with each component in the plurality of components as recited in amended claim 1.  Applicant submits that none of the additional references cited remedy at least the recited deficiency in Yampolskiy.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Examiner very kindly points out Kozisek (US 20080049630 A1) discloses the amended feature (See the body of the rejection).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


While specification discloses “a non-transitory, tangible computer-readable medium” (See [0011]), the claim only recites “tangible computer-readable medium” and the specification is silent with respect to “tangible computer-readable medium.”  Note, it is not sufficient to just add “physical” or “tangible” - Nuijten’s ineligible signals were physical and tangible (See In re Nuijten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007).
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yampolskiy (US 20160248797 A1) in view of Jenkinson (US 20190260785 A1), Hasesaka (US 20160249238 A1) and Kozisek (US 20080049630 A1)

Re: Claim 1 
Yampolskiy discloses a method comprising: 
identifying, for a network element (See Yampolskiy [0055]  information about the level of security of the entity's network and/or the vulnerabilities in the network's infrastructure), a composite quality index having a plurality of components (See Yampolskiy [0101]:  one or more types of data associated with an entity. NOTE: Also See [0036]: data indicative of an entity's cybersecurity risk) and a weight associated with each component in the plurality of components (See Yampolskiy [0102] a weight); 
(See Yampolskiy Fig. 6, [0101]: at block 602, non-intrusively collecting, by a processor, one or more types of data associated with an entity [0102]: method 600 includes assigning, by the processor, a weight to the calculated security score)
NOTE: the calculated security score is for “at least one of the one or more types of data” (See [0101]).
wherein the probability of future risk for the network element is used 
(See Yampolskiy Fig. 6, 608 [0103] At block 608, method 600 includes calculating, by the processor, an overall cybersecurity risk score for the entity based, at least in part, on the calculated security score and the weight assigned to the calculated security score)
to preempt poor customer experience by proactively identifying network elements that are more at risk of impacting customer quality of experience.  
(See Yampolskiy [0004] assess its cybersecurity risk by calculating and/or tracking its own cybersecurity performance . . .  Based on the assessment . . .the entity can reduce the likelihood of experiencing a security breach, and likewise, suffering from client loss, reputation loss, and exposure to liability)

Yampolskiy does not appear to explicitly disclose for voice quality, determining a historical baseline value from historical data for each component; determining an abnormality from the historical baseline values in at least one of the plurality of components; assigning a risk level for the abnormality; and using a trained machine learning model to provide a probability of future risk for the network element based on the assigned risk level,
In a similar endeavor, Jenkinson discloses 
determining a historical baseline value from historical data for each component;
(See Jenkinson [0055]: The models can be a self-learning model trained on a normal behavior of each of these entities.  The self-learning model of normal behavior is then continuously updated with actual behavior of that entity)
NOTE: Also See [0180]: previous behavior (Bayesian probabilistic output)
determining an abnormality from the historical baseline values in at least one of the plurality of components; 
(See Jenkinson [0183] the step of computing the threat involves comparing current data collected in relation to the user with the model of normal behavior of the user and system being analyzed)
assigning a risk level for the abnormality; and 
(See Jenkinson [0041] The cyber-threat risk score factors the analysis of the potential cyber threats on the end-point computing-device in light of the collected pattern of life data that deviates from the normal pattern of life for that end-point computing-device)
NOTE: Also See Claim 3. 
using a trained machine learning model 
(See Jenkinson  Claim 2: one or more machine-learning models trained on potential cyber threats to analyze for potential cyber threats on the end-point computing-device in light of the collected pattern of life data that deviates from the normal pattern of life for that end-point computing-device)
 NOTE: Also See [0018]
to provide a probability of future risk for the network element  (See Jenkinson [0182]: threat risk parameter is a probability of there being a threat), 
(See Jenkinson [0182]: the threat detection system computes a threat risk parameter indicative of a likelihood of there being a threat   . . . This deduces that a threat over time exists from a collected set of attributes that themselves have shown deviation from normative collective or individual behavior)
wherein the probability of future risk for the network element is used 
(See Jenkinson [0041] The autonomous response module, rather than a human taking an action, is configured to cause one or more actions to be taken to contain a detected cyber threat when a cyber-threat risk score is indicative of a likelihood of a cyber-threat that is equal to or above an actionable threshold)
to preempt poor customer experience by proactively identifying network elements that are more at risk of impacting customer quality of experience.  
 (See Jenkinson [0040] example actions may include; prompt user, quarantine a suspicious process (from network access and process as well as internal computing device's process and filesystem), shutdown the offending processes, and others. 
NOTE: Also See Abstract.
Yampolskiy and Jenkinson are analogous art because both are directed to risk/threat  analysis and detection (See Yampolskiy Abstract and Jenkinson Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yampolskiy invention by employing the teaching as taught by Jenkinson to provide the limitation.  The motivation for the combination is given by Jenkinson which improves accuracy in risk detection.

Yampolskiy in view of Jenkinson does not appear to explicitly disclose based on the assigned risk level, 
In a similar endeavor, Hasesaka discloses to provide a probability of future risk for the network element based on the assigned risk level, 
(See Hasesaka [0061]: the communication disabling risks include a destination risk indicating a probability at which the radio relay device 1 falls and that is calculated based on a topographical risk and LC danger level of a destination)
Yampolskiy in view of Jenkinson and Hasesaka are analogous art because both are directed to risk/threat analysis and detection (See Hasesaka Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yampolskiy in view of Jenkinson invention by employing the teaching as taught by Hasesaka to provide the limitation.  The motivation for the combination is given by Hasesaka which improves accuracy in calculating risk probability.

Yampolskiy in view of Jenkinson and Hasesaka does not appear to explicitly disclose for voice quality.
However, Kozisek discloses identifying, for a network element, a composite quality index for voice quality 
(See Kozisek [0107]: Real-time content is data produced by applications that use real-time and near real-time data packet communications (e.g., VoIP telephone calls). . . . including real-time content (i.e., real-time data packets) may include payload data 308 representative of speech during a telephone call)
NOTE: Also See [0013]
having a plurality of components and 
(See Kozisek [0411] the present application discloses different ways to rate particular node segments of a network by assigning a particular rating to them.  Different ratings can be assigned to each node segment based on different criteria such as latency, jitter, packet loss, percentage of real-time traffic, real-time bandwidth, or any other parameter)
a weight associated with each component in the plurality of components; 
(See Kozisek [0412]: ratings associated with jitter could be given one weighting factor  . . . another weighted factor with respect to latency that represents the average latency grade)
Yampolskiy in view of Jenkinson and Hasesaka and Kozisek are analogous art because both are directed to network performance evaluation (See Yampolskiy [0004] See Kozisek Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yampolskiy in view of Jenkinson and Hasesaka invention by employing the teaching as taught by Kozisek to provide the limitation.  The motivation for the combination is given by Kozisek which extends applicability of the method to quality of service performance for voice and improves system flexibility and efficiencty.

Re: Claims 2, 8, and 14
Yampolskiy in view of Jenkinson, Hasesaka and Kozisek discloses wherein the network element is an eNodeB.  
(See Hasesaka [0007] The monitoring operation server P2 monitors the radio relay devices P1, executes a process of detecting a failure [0006]: Each of the APs may operate as a bridge that relays radio communication between access points. . . the access point is indicated by "AP".  Hereinafter, an access point that serves as a device is indicated as a radio relay device).
The motivation for the combination is given by Hasesaka which extends applicability of the method to the access point.

Re: Claims 3, 9, and 15 
Yampolskiy in view of Jenkinson, Hasesaka and Kozisek discloses wherein the plurality of components comprises quality of service components.  
(See Kozisek [0411] the present application discloses different ways to rate particular node segments of a network by assigning a particular rating to them.  Different ratings can be assigned to each node segment based on different criteria such as latency, jitter, packet loss, percentage of real-time traffic, real-time bandwidth, or any other parameter)
The motivation for the combination is given by Kozisek which extends applicability of the method to quality of service performance for voice and improves system flexibility and efficiencty.

Re: Claims 5, 11, and 17 
Yampolskiy in view of Jenkinson, Hasesaka and Kozisek discloses wherein computing future probabilities comprises inputting data from one or more data sources (See Jenkinson [0021]: The collections module in the endpoint agent 100 can monitor and collect pattern of life data of multiple software processes executing on the endpoint computing-device as well as one or more users of the endpoint computing-device) into the trained machine learning model: 
(See Jenkinson [0018]: The cyber defense appliance at least contains one or more machine-learning models to analyze the pattern of life data for each endpoint agent connected to that cyber defense appliance)
wherein the data comprises: past values of an abnormality of each member of the plurality of components of the composite quality index; 
(See Jenkinson  Claim 2: one or more machine-learning models trained on potential cyber threats to analyze for potential cyber threats on the end-point computing-device in light of the collected pattern of life data that deviates from the normal pattern of life for that end-point computing-device)
a historical baseline value of each member of the plurality of components of the composite quality index; and 
(See Jenkinson [0181]: the data is in a form suitable for comparing with the model of normal behavior and for updating the model of normal behavior)
a future baseline value for each member of the plurality of components of the composite quality index for a period of time.  
(See Jenkinson [0181]: the data is in a form suitable for comparing with the model of normal behavior and for updating the model of normal behavior)
NOTE: Also See [0055].
The motivation for the combination is given by Jenkinson which improves threat/risk detection by using the real time, training data.

Re: Claims 6, 12, and 18 
Yampolskiy in view of Jenkinson, Hasesaka and Kozisek discloses creating the trained machine learning model by: 
computing the historical baseline value of each member of the plurality of components of the composite quality index; 
(See Jenkinson [0055]: The models can be a self-learning model trained on a normal behavior of each of these entities.  The self-learning model of normal behavior is then continuously updated with actual behavior of that entity)
extracting raw and derived time series for risk related performance metrics  (See Jenkinson [0147] The raw data sources include . . . [0153] Telecommunication signal strength; and/or [0154] Machine level performance data taken from on-host sources (CPU usage/memory usage/disk usage/disk free space/network usage/etc.) and load and traffic metrics for the network element; and  (See Jenkinson [0147] The raw data sources include . . . [0148] Raw network IP traffic captured from an IP or other network TAP or SPAN port;)
(See Jenkinson [0146] Human, machine or other activity is modeled by initially ingesting data from a number of sources at step S1 and deriving second order metrics at step S2 from that raw data)
NOTE: Also See [0157].
inputting the historical baseline value of each member of the plurality of components of the composite quality index into a risk labeler that assigns the risk level.  
(See Jenkinson [0041] The cyber-threat risk score factors the analysis of the potential cyber threats on the end-point computing-device in light of the collected pattern of life data that deviates from the normal pattern of life for that end-point computing-device)
The motivation for the combination is given by Jenkinson which improves threat/risk detection by using the real time, training data.

Re: Claim 7
Yampolskiy in view of Jenkinson, Hasesaka and Kozisek discloses a system comprising: 
a memory for storing computer instructions; and a processor coupled with the memory, wherein the processor, responsive to executing the computer instructions, performs operations comprising: 
(See Yampolskiy Fig. 1, [0007] an apparatus includes a memory and a processor coupled to the memory.  The processor can be configured to execute the step of non-intrusively collecting one or more types of data associated with an entity.  The processor can also be configured to execute the step of calculating a security score for at least one of the one or more types of data)
identifying, for a network element, a composite quality index for voice quality having a plurality of components and a weight associated with each component in the plurality of components; 
determining a historical baseline value from historical data for each component;
determining an abnormality from the historical baseline values in at least one of the plurality of components; 
assigning a risk level for the abnormality; and 
using a trained machine learning model to provide  a probability of future risk for the network element based on the assigned risk level, wherein the probability of future risk for the network element is used to preempt poor customer experience by proactively identifying network elements that are more at risk of impacting customer quality of experience.  
NOTE: See the rejection of Claim 1.

Re: Claim 13
Yampolskiy in view of Jenkinson, Hasesaka and Kozisek discloses a tangible computer-readable medium having computer-executable instructions stored thereon which, when executed by a computer, cause the computer to perform a method comprising:
(See Yampolskiy Fig. 1, [0006]: a computer program product includes non-transitory computer-readable medium comprising instructions which, when executed by a processor of a computing system, cause the processor to perform the step of non-intrusively collecting one or more types of data associated with an entity.  The medium can also comprises instructions which cause the processor to perform the step of calculating a security score for at least one of the one or more types of data)
identifying, for a network element, a composite quality index for voice quality having a plurality of components and a weight associated with each component in the plurality of components; 
determining a historical baseline value from historical data for each of the plurality of components; 
determining an abnormality from the historical baseline values in at least one of the plurality of components; 
assigning a risk level for the abnormality; and 
using a trained machine learning model to provide a probability of future risk for the network element based on the assigned risk level, wherein the probability of future risk for the network element is used to preempt poor customer experience by proactively identifying network elements that are more at risk of impacting customer quality of experience.  
NOTE: See the rejection of Claim 1.

Re: Claim 19
Yampolskiy in view of Jenkinson, Hasesaka and Kozisek discloses responsive to executing the computer instructions, performs operations comprising computing a loss score for each member of the plurality of components of the composite quality index, 
(See Yampolskiy Fig. 6, [0102] At block 604, method 600 includes calculating, by the processor, a security score for at least one of the one or more types of data based, at least in part, on processing of security information extracted from the at least one type of data, wherein the security information is indicative of a level of cybersecurity.)
wherein the loss score is a mapping of the assigned risk level to a numerical score.  
(See Yampolskiy [0094]: the calculated cybersecurity risk score, either numeric, letter, or percentile, can be used by cyber insurance providers to determine premiums for companies)

Re: Claim 20
Yampolskiy in view of Jenkinson, Hasesaka and Kozisek discloses wherein the processor, responsive to executing the computer instructions, performs operations comprising com computing an aggregated risk score based on a weighted sum of risk scores for the plurality of components of the composite quality index.
(See Yampolskiy Fig. 6, [0103] At block 608, method 600 includes calculating, by the processor, an overall cybersecurity risk score for the entity based, at least in part, on the calculated security score and the weight assigned to the calculated security score)


Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yampolskiy in view of Jenkinson, Hasesaka and Kozisek as applied to Claims 1, 7 and 13 above, and further in view of Harms (US 20170357807 A1)

Re: Claims 4, 10, and 16 
	Yampolskiy in view of Jenkinson, Hasesaka and Kozisek discloses wherein the risk level (See Yampolskiy [0051] determine a level of cybersecurity risk) comprises one selected from a group comprising no risk, low risk, medium risk, high risk, and critical risk.  
(See Yampolskiy [0085]: Cubit scoring may correspond to an algorithm that examines an array of vectors for critical and 
high risk security vulnerabilities)
Yampolskiy in view of Jenkinson, Hasesaka and Kozisek does not appear to explicitly disclose no risk, low risk, medium risk, high risk, and
In a similar endeavor, Harms discloses wherein the risk level comprises one selected from a group comprising no risk, low risk, medium risk, high risk.  
(See Harms [0022]:  score outputs from one or more machine learning threat discernment models can be used to classify potential threats in . . . four categories (e.g. safe, suspect but likely safe, suspect but likely unsafe, and unsafe or similar labels), or more than four categories)
Yampolskiy in view of Jenkinson and Hasesaka and Harms are analogous art because both are directed to risk/threat analysis and detection (See Harms [0002])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yampolskiy in view of Jenkinson, Hasesaka and Kozisek invention by employing the teaching as taught by Harms to provide the limitation.  The motivation for the combination is given by Harms which increases accuracy in threat detection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644